

116 HR 4740 IH: TASER Access, Safety, and Effectiveness Review and Study Act
U.S. House of Representatives
2019-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4740IN THE HOUSE OF REPRESENTATIVESOctober 18, 2019Mr. Rush introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Consumer Product Safety Commission, in consultation with the Director of the Bureau
			 of Alcohol, Tobacco, Firearms and Explosives, the Director of the Centers
			 for Disease Control and Prevention, and the Director of the National
			 Institutes of Health, to conduct a study on the safety and efficacy of
			 tasers and firearms, and for other purposes.
	
 1.Short titleThis Act may be cited as the TASER Access, Safety, and Effectiveness Review and Study Act or the TASERS Act. 2.Study on taser and firearm safety (a)StudyThe Consumer Product Safety Commission, in consultation with the Director of the Bureau of Alcohol, Tobacco, Firearms and Explosives, the Director of the Centers for Disease Control and Prevention, and the Director of the National Institutes of Health, shall conduct a national study of firearms and tasers to determine—
 (1)the number of successful self-defense attempts with each type of weapon; (2)the number of accidental discharges or misfires with each type of weapon;
 (3)the types of injuries sustained, and their severity with each type of weapon; and (4)the long-term health implications of being shot by a firearm or electrocuted by a taser.
 (b)ReportNot later than 2 years after the date of the enactment of this Act, the Consumer Product Safety Commission shall submit to the Congress a written report containing the—
 (1)results of the study; and (2)any conclusions and recommendations of the Commission.
 3.DefinitionsIn this Act: (1)FirearmThe term firearm has the meaning given to the term in section 921(a)(3)(A) of title 18, United States Code.
 (2)TaserThe term taser means a hand-held device designed to expel by means of an explosive two electrical contacts (barbs) connected by two wires attached to a high-voltage source.
			